id office uilc cca_2012092707292125 ------------- number release date from ---------------- sent thursday date am to ----------------- cc ------------------------------------------------------------------- subject re cdp question -------- - after discussing the matter with the revenue_officer we learned the following the dollar_figure---- liability was reported and assessed several years ago and the ased has long since expired dollar_figure-- ----- was paid and dollar_figure---- abated the rsed has also expired on the dollar_figure---- payment the service then reassessed the dollar_figure---- but the authority to reassess was called into question during the cdp hearing at issue the estate and the service now agree that the second assessment was invalid accordingly this second assessment needs to be abated however the notice_of_determination nod erroneously indicates that the initial dollar_figure---- assessment will be abated as opposed to the subsequent dollar_figure---- assessment more than days have passed since the issuance of the nod and the taxpayer never petitioned the tax_court you have asked whether the service may now issue a corrected nod or alternatively whether the service may ignore the erroneous statement in the nod appeals may amend or revise a nod within the 30-day period in which a taxpayer may petition the tax_court if the nod is clearly in error the taxpayer has not petitioned tax_court and the correction can be made within the 30-day period in which the taxpayer may petition the tax_court irm part moreover the nod may not be rescinded id in this case an amended or revised nod is not an option because the 30-day period in which the taxpayer could have petitioned the tax_court based on the original nod has expired moreover despite the issuance of an erroneous nod appeals may not abate the initial dollar_figure---- assessment because it was not properly at issue in the cdp hearing indeed abating the dollar_figure---- would not marginally benefit the taxpayer above and beyond abating the dollar_figure---- that is still on the books because it would not result in the issuance of a dollar_figure---- credit or refund to the taxpayer sec_6511 prohibits the service from crediting or refunding to the taxpayer any payments made before the two-year period immediately preceding the date on which the refund is allowed if no refund claim is filed in this case the nod would be considered the date on which the refund was allowed it is our understanding that the taxpayer has made no payments during the two-year period preceding the nod moreover while appeals is authorized to abate the subsequent dollar_figure---- assessment because it was made after the expiration of the assessment statute_of_limitations see sec_6404 appeals is not authorized to abate the original dollar_figure---- assessment the original assessment was neither excessive in amount nor erroneously or illegally assessed see sec_6404 and appeals may only implement a determination to the extent authorized to do so accordingly appeals should send a letter to the taxpayer describing the error and explaining that appeals will in fact abate the dollar_figure---- assessment as agreed to in the cdp hearing but despite the statement in the nod appeals is prohibited from abating the original dollar_figure---- assessment this does not change the determination in the nod which is that collection will not proceed because we have concluded that in this case appeals may clarify and correct the nod with a letter we do not need to further consider whether appeals may unilaterally ignore an erroneous misstatement in a nod feel free to cal me if you have any questions or further want to discuss regards
